GRUBB, District Judge.
The above-numbered appeals have been consolidated for purposes of the hearing only. They arise out of an action for declaratory judgment brought by the insurers against the insured to determine their liability under a fire insurance policy containing a monthly reporting form endorsement whereunder the insured agreed to make monthly reports of total cash Jalfs o^ the insured property at each of speclfied ^ations.
The value reporting clause of said policies provides that if such reports are not timely made, the amount recoverable thereunder is to be limited to the amount of the last reported values,
The insured sustained a fire loss in the agreed actual amount of $32,188.29 and fiied a counterclaim for that amount, The insurers contend that their total liability is $14,360.76, the last reported value the location of the loss. (For a more detailed statement of the facts, see opinion of Chief Judge Duffy in this case, ^ ^ir., 266 F.2d 200.)
A résumé of the proceedings had in the trial court and before this court shows that an order for partial summary judgment in the amount of conceded liability, $14,360.76, was entered by the ^ court Qn the insured>s motion on November 6 1958> with execution issued ant to the court>s order. The in-gurers appealed from that judgment 0n November 24, 1958. While said appeal was pending, the undetermined portion of the case was tried to the court and judgment entered for the insured on April 14, 1959, in the amount of $17,-827.53 plus interest and attorneys’ fees.
*165On May 2, 1959, the decision of this court, reported at 266 F.2d 200, reversing the order for entry of partial summary judgment of November 6, 1958, was rendered.
On May 4, 1959, the insurers filed notice of appeal from the judgment entered April 14, 1959.
On May 5, 1959, the insured moved in te trial court that the judgment of April 14, 1959, be vacated or, in the alternative, be modified by adding to it the amount of $14,360.76. This motion was continued on May 8, 1959, and on May 11, 1959, it was continued generally, On this date also the summary judgment of November 6, 1958, was vacated pursuant to the mandate of this court.
On May 15, 1959, the insured moved this court to amend its decision reversing the partial summary judgment of November 6, 1958. This motion was denied on June 11, 1959.
On May 22, 1959, the insured moved the trial court to pass on its motion of May 5, 1959, and that, in the event said motion should be overruled, judgment be entered for the insured in the amount of admitted liability. The trial court on this date denied the insured’s motion of May 5, 1959, to vacate or modify but entered another judgment against the insurers in the amount of $14,360.76.
On May 25, 1959, the trial court, on its own motion, reconsidered its order for judgment of May 22, 1959, and took the matter under advisement. On June 25, 1959, the trial court reinstated its order of May 22, 1959, and entered partial judgment against the insurers in the amount of $14,360.76.
Appeal. No. • fr,0,m tile J"udg' ’¿ Sailthe+amo™t °* so non rio ++ US ^ / ’ m erest and $2,000.00 attorneys lees. J
_ Appeal No. 12764 is from the partial judgment of June 25,1959, in the amount of $14,360.76.
In the decision on the appeal from partial summary judgment in this cause, this court held that the controversy at bar is a single claim. The order of the trial judge was reversed because that court lacked authority to render a judgment for a portion of a single cause of action. Piecemeal litigation of a single cause of action, possibly leading to several judgments with executions levied upon each of them, is contrary to the policy of the federal courts because ñ interferes with the orderly administratlon of l'ustiee' The Proceedings had in the trial court illustrate the consequences of fragmentation of a single cause in that one of the parties attempted to move the triaI court as weI1 as the appellate tribunal i,o act in the matter simultaneous an<i in that there are two judgments entered herein,
Under the rule of this court’s Prior decision herein, the trial court lack-e<i authority to try separately the undetermined portion of the cause and to enter an order for judgment of a portion °f a single claim. See Commonwealth Ins. Co., of New York v. O. Henry Tent & A. Co., Cir., 266 F.2d 200, and authorities there cited,
Furthermore, an appeal having been taken from the partial summary judgment of November 6, 1958, the trial court was divested of jurisdiction to act in the case except as to matters set forth in Rules 73, 75, and 76, F.R.Civ.P., 28 U.S.C.A. See Borgmeier v. Stone, 7 Cir., 1956, 233 F.2d 818.
Lack of jurisdiction is not waived by failure of the parties to object to jurisdictional defects or on their failure to move in the appellate court to stay the cause in the trial court pending appeal, See jn re Federal Facilities Realty Trust, 7 cir., 1955, 227 F.2d 651.
For the foregoing reasons the judgment entered April 14, 1959, exclugjve 0f an(j addition to the judgment • , . , , , . ;, previously entered by the trial court on November 6, 1958, being rendered for a portion of the cause while an appeal wag pen¿jng from an order entered as to another portion therein, is reversed, (Case No. 12649)
The judgment of June 25, 1959, in respect to that portion of the case consider*166ed under the motion for partial summary judgment, being issued while the appeal was pending from the judgment entered on April 14, 1959, is also reversed. (Case No. 12764)